Citation Nr: 0004701	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-03 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a lumbosacral 
strain, currently rated 10 percent disabling.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active air service from March 1987 to August 
1991.  In May 1997, the Board of Veterans' Appeals (Board) 
granted the veteran's claim of service connection for a 
lumbosacral strain.  This matter comes to the Board from a 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) August 1997 rating decision which assigned a 10 percent 
evaluation for his service-connected lumbosacral strain, 
effective January 18, 1994.


FINDINGS OF FACT

1.  The veteran's lumbar spine was manifested by a mild 
limitation of motion from January 18, 1994 to May 3, 1999.

2.  The medical evidence does not show that he had 
intervertebral disc syndrome or muscle spasm on extreme 
forward bending from January 18, 1994 to May 3, 1999.

3.  It has not been shown that he had demonstrable deformity 
of a vertebral body, resulting from fracture, residuals of 
fractured vertebrae without cord involvement with abnormal 
mobility of the back, requiring neck brace (jury mast), or 
cord involvement and that he was bedridden, or required long 
leg braces from January 18, 1994 to May 3, 1999.

4.  The evidence shows that the veteran currently has 
moderate lumbar strain manifested by no more than a moderate 
limitation of motion.

5.  The medical evidence does not show that he has a severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

6.  It has not been shown that he has a demonstrable 
deformity of a vertebral body, residuals of fractured 
vertebrae without cord involvement with abnormal mobility of 
the back requiring neck brace (jury mast), or cord 
involvement and that he is bedridden, or requires long leg 
braces.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain from January 18, 1994 to May 3, 1999 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, Diagnostic Codes 5285, 5286, 5289, 5292, 5293 and 5295 
(1999).

2.  The criteria for a 20 percent rating for lumbosacral 
strain have been met from May 4, 1999.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71, Codes 5285, 5286, 5289, 5292, 
5293 and 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has disagreed with the 10 percent rating that the 
RO assigned his service-connected lumbosacral strain, and 
maintains that an increased rating is warranted for his 
lumbosacral strain.

As a preliminary matter, the Board finds that the claim for 
an increased rating is well grounded under 38 U.S.C.A. 
§ 5107(a), as it is plausible or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of an increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Here, the 
veteran's contention concerning the severity of his 
lumbosacral strain (within the competence of a lay party to 
report) is sufficient to well ground his claim.  Thus, the 
Board finds that the facts relevant to the issue on appeal 
have been properly developed and that the VA duty to assist 
the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The U.S. Court of 
Appeals for Veterans Claims (the Court) has held that a claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved is an original 
claim, as opposed to a new claim for increase.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.  
Thus, the propriety of each rating during the time period 
from January 18, 1994 through to the present is now before 
the Board.  Moreover, while the RO has not yet rated the 
claim in light of Fenderson, the veteran was aware of what 
evidence was required for a higher rating, and he has not 
been prejudiced by RO action.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The veteran's lumbosacral strain may be rated under 
Diagnostic Codes 5292 and 5295.  Code 5292 provides a 10 
percent rating for a slight lumbar spine limitation of motion 
and a 20 percent rating for a moderate lumbar spine 
limitation of motion.  A 40 percent rating may be assigned 
for a severe lumbar spine limitation of motion.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a.

The veteran's lumbosacral strain may also be rated under 
Diagnostic Codes 5285, 5286 and 5289 depending on the 
symptoms found to be present.  Code 5285 provides that a 60 
percent rating is warranted for residuals of fracture of a 
vertebrae without cord involvement, abnormal mobility 
requiring neck brace (jury mast).  A 100 percent evaluation 
is warranted for residuals of a fracture of a vertebrae with 
cord involvement, bedridden, or requiring long leg braces.  
In other cases, the residuals will be rated according to 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.  
38 C.F.R. 4.71a.

Diagnostic Code 5286 provides that a 60 percent evaluation is 
warranted for complete bony fixation (ankylosis) of the spine 
at a favorable angle.  A 100 percent evaluation requires the 
same at an unfavorable angle with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  38 C.F.R. § 4.71a.

Diagnostic Code 5289 provides that favorable ankylosis of the 
lumbar spine warrants a 40 percent evaluation, and 
unfavorable ankylosis warrants a 50 percent evaluation. 
38 C.F.R. § 4.71a.

The Court has held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

On VA medical examination in February 1994, the veteran's 
stiffness and soreness was localized in the mid-lumbar area 
of his left side.  On range of motion testing, he tilted his 
upper torso to 30 degrees to the left and 35 degrees to the 
right, he rotated his upper torso to 45 degrees, bilaterally, 
and flexed his upper torso to 90 degrees.  X-ray examination 
of his lumbosacral spine revealed lumbarization at S-1.  It 
was noted that he worked in the security field.  The 
diagnosis was history of recurrent lumbosacral stiffness and 
soreness without any history or clinical evidence to suggest 
lower extremity radiculopathy.

On VA neurological examination later that month, the 
veteran's sensation was intact and his motor strength was 
5/5.  There was mild attenuation of the reflexes noted, 
distally.

A March 1994 VA electromyograph (EMG)and nerve conduction 
studies (NCS) report shows that the veteran's motor strength 
was 5/5 and that deep tendon reflexes in his lower 
extremities were 2 and symmetrical.

Medical records from June 1994 to November 1997 from Randolph 
Air Force Base (AFB) show that the veteran was assessed as 
having chronic low back pain on occasion.  In October 1996, 
it was noted that he had active lumbar motion with moderate 
limitation of flexion.

At his January 1996 hearing, the veteran testified that he 
was unable to run due to back pain, and that he was employed 
as a full-time security guard.  He reported that he was no 
longer able to play sports, exercise, or dance.  He indicated 
that he had been turned down from coaching and teaching 
positions because of his lumbosacral strain, and he indicated 
he had been denied entry into two police academies due to his 
lumbosacral strain.  He stated that he could earn up to 
$90,000 a year with the police, but he made $12,000 a year as 
a security guard.

On VA medical examination in July 1997, the veteran was able 
to tilt his upper torso to 35 degrees, bilaterally, rotate 
his upper torso in excess of 50 degrees bilaterally, and flex 
his upper torso to 80 degrees.  X-ray examination of his 
lumbosacral spine revealed evidence of spondylolisthesis.  
The pertinent diagnoses were history of recurrent lumbosacral 
discomfort which was musculoskeletal and unassociated with 
any history or evidence of lower extremity radiculopathy, and 
computed axial tomography (CAT) scan evidence of 
spondylolisthesis with sacralization of the 5th lumbar 
vertebra which was a congenital anomaly.

On VA medical examination on May 4, 1999, the veteran's range 
of lumbar motion was forward flexion to 90 degrees, extension 
to 20 degrees, lateral bending to 15 degrees bilaterally, and 
rotation to 30 degrees, bilaterally.  Straight leg raising 
was negative at 90 degrees and motor strength in his lower 
extremities was described as excellent.  X-ray studies were 
found to be unremarkable, and the diagnosis was chronic 
lumbar strain, moderate in severity.  The examiner commented 
that the veteran was no longer able to participate in sports 
and that had greatly impacted his life; he also commented 
that the veteran was able to function fairly well, once he 
warmed up, but that he had a great deal of stiffness on 
cooling down, and during that 5-15 minutes, he had a great 
deal of back pain.  It was noted that he was employed as a 
physical education teacher.

Based on the foregoing evidence, an evaluation in excess of 
10 percent is not warranted for the veteran's lumbosacral 
strain under Diagnostic Code 5292 for the period from January 
18, 1994 to May 3, 1999.  Under that code, a 20 percent 
evaluation requires the medical evidence to show a moderate 
limitation of motion of the lumbar spine.  This is not 
demonstrated by the medical evidence from January 18, 1994 to 
May 3, 1999.  In particular, the February 1994 and July 1997 
VA medical examination reports show that he had only a slight 
loss of lumbar motion.  In addition, while medical records 
from Randolph AFB show he had moderate limitation of lumbar 
flexion in October 1996, they also show that his range of 
lumbar motion was otherwise active.  Thus, while his 
lumbosacral spine exhibited some limited motion from January 
18, 1994 to May 3, 1999, it was not moderate in nature which 
is required for a 20 percent rating under Code 5292.

An evaluation in excess of 10 percent is unwarranted for the 
veteran's lumbosacral strain under Diagnostic Code 5295 for 
the period from January 18, 1994 to May 3, 1999.  An 
increased evaluation would require medical evidence that the 
veteran had lumbosacral strain with muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  In this case, the medical evidence 
dated from January 18, 1994 to May 3, 1999 does show that he 
had a lumbosacral strain and a loss of lumbar motion.  
However, it is totally devoid of any report or clinical 
finding that he had muscle spasms on extreme forward bending.  
Thus, an evaluation in excess of 10 percent is not warranted 
for the his lumbosacral strain from January 18, 1994 to May 
3, 1999 under Code 5295.

An evaluation in excess of 10 percent is also unwarranted for 
the veteran's lumbosacral strain from January 18, 1994 to May 
3, 1999 under Diagnostic Code 5285, where a 10 percent 
evaluation may be added when a demonstrable deformity of the 
vertebral body is shown.  This is not demonstrated by the 
medical evidence dated from January 18, 1994 to May 3, 1999.  
While VA X-ray examinations of the veteran's lumbar spine 
revealed lumbarization at S-1 and spondylolisthesis, they do 
not show that these disabilities were the result of a 
fracture.  In addition, the remainder of the medical evidence 
during this period presents no report or finding of a 
demonstrable deformity of his vertebral body.  As there was 
no demonstrable deformity of a vertebral body shown due to 
fracture, a 10 percent evaluation cannot be added to his 10 
percent disability rating.  In addition, there were no 
reports or findings that the veteran had abnormal mobility of 
the back which required a neck brace (jury mast) without cord 
involvement.  Additionally, it is not shown that he had cord 
involvement, and that he was bedridden, or required long leg 
braces.  Thus, an evaluation in excess of 10 percent is 
unwarranted for his lumbosacral strain from January 18, 1994 
to May 3, 1999 under Diagnostic Code 5285.

As the medical evidence from January 18, 1994 to May 3, 1999 
shows no finding of complete bony fixation of the veteran's 
lumbosacral spine, Diagnostic Code 5286 is inapplicable to 
this case for that period.  Likewise, Code 5289 is 
inapplicable as the medical evidence does not show ankylosis 
of the lumbosacral spine.

The Board finds that the veteran's service-connected 
lumbosacral strain currently warrants a 20 disability 
evaluation under Diagnostic Code 5292.  As reported earlier, 
a 20 percent rating under this provision requires medical 
evidence showing moderate limitation of lumbar spine motion.  
This is demonstrated by the most recent, May 4, 1999 VA 
examination report, showing the diagnosis of chronic lumbar 
strain which was moderate in severity.  In addition, the 
examiner reported that the veteran was unable to participate 
in sports and that he experienced significant lumbar 
stiffness and periodic low back pain after repeated use.  
Thus, the symptoms associated with his service-connected 
lumbosacral strain are more consistent with and appropriately 
classified as moderate in nature, and therefore warrant a 20 
percent evaluation under Code 5292.

An evaluation in excess of 20 percent is not warranted for 
the veteran's lumbosacral strain under Code 5292, as severe 
limitation of motion of the lumbar spine is not evident.  In 
this case, the May 1999 VA examination report shows that the 
veteran has, at most, a moderate loss of lumbar motion.  
Consequently an evaluation in excess of 20 percent is not 
warranted for his lumbosacral strain under Code 5292.

An evaluation in excess of 20 percent is not warranted for 
the veteran's lumbosacral strain under Diagnostic Code 5295.  
In this case, as reported earlier, the May 1999 VA 
examination report shows that the veteran's lumbosacral 
strain is moderate rather than severe in nature.  Moreover, 
this report is totally devoid of any report or finding of a 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  

An evaluation in excess of 20 percent is also unwarranted for 
the veteran's lumbosacral strain under Diagnostic Code 5285.  
The May 1999 VA examination report does not show that he has 
a demonstrable deformity of his vertebral body.  Moreover, it 
is devoid of any report or finding that he has an abnormal 
mobility of the back which requires a neck brace (jury mast) 
without cord involvement.  Additionally, it does not show 
that he has cord involvement, and that he is bedridden, or 
requires long leg braces.  Thus, an evaluation in excess of 
20 percent is unwarranted for his lumbosacral strain under 
Diagnostic Code 5285.

It is observed that the May 1999 VA examination report does 
not show any reports of findings of complete bony fixation or 
ankylosis of the veteran's lumbosacral spine.  Therefore, 
Diagnostic Codes 5286 and 5289 are not applicable to this 
case.

Application of 38 C.F.R. §§ 4.40, 4.45, 4.59 has been 
considered with regard to the veteran's lumbosacral strain, 
but the clinical evidence does not show objective pathology 
of functional loss due to pain, limitation of motion, 
weakness, etc., to permit assignment of increased ratings 
under such criteria from January 18, 1994 through to the 
present.

The Board has considered rating the veteran's lumbosacral 
strain on an extraschedular basis under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999).  This permits adjusting a 
rating in an exceptional or unusual case where application of 
the schedular criteria are impractical.  In this case, the 
evidence since January 18, 1994 does not show that the 
veteran has been hospitalized frequently for his lumbosacral 
strain.  In addition, it is shown that he has been able to 
maintain full-time employment; the evidence does not 
demonstrate that his lumbosacral strain has caused marked 
interference with employment.  Thus, the evidence of record 
reflects that the overall disability picture does not rise to 
a level which would warrant an evaluation in excess of 10 
percent from January 18, 1994 to May 3, 1999, or an 
evaluation in excess of 20 percent from May 4, 1999.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321(b)(1) (1999).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain from January 18, 1994 to May 3, 1999 is 
denied.

Entitlement to an increased rating of 20 percent for 
lumbosacral strain from May 4, 1999 is granted, subject to 
the law and regulations governing the payment of monetary 
awards.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

